Exhibit 10.1

STERIS CORPORATION

2006 LONG-TERM EQUITY INCENTIVE PLAN

1. Purpose. The purpose of this Long-Term Incentive Plan is to attract and
retain directors, officers and other employees of STERIS Corporation, an Ohio
corporation, and its Subsidiaries and to provide to such persons incentives and
rewards for performance.

2. Definitions. As used in this Plan,

(a) “Acquisition Price” means such amount, if any, as may be specified by the
Board in the Evidence of Award with respect to Restricted Stock as the
consideration to be paid by the Participant for such Restricted Stock, subject
to adjustment pursuant to the provisions hereof.

(b) “Appreciation Right” means a right granted pursuant to Section 5 or
Section 9 of this Plan, and will include both Free-Standing Appreciation Rights
and Tandem Appreciation Rights.

(c) “Appreciation Right Expiration Date” means the date selected by the Board
after which, except as provided in Section 11(d) in the case of the death of the
Participant to whom the Appreciation Right was granted, the Appreciation Right
may not be exercised.

(d) “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.

(e) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board of Directors to the Compensation and Corporate
Governance Committee of the Board of Directors or any other Committee of the
Board of Directors (or subcommittee thereof) pursuant to Section 12 of this Plan
or pursuant to the charter of any such Committee or otherwise, such Committee
(or subcommittee).

(f) “Cause” has the meaning specified in Section 2(n)(iv) hereof.

(g) “Chief Executive Officer” means the Chief Executive Officer of the Company.

(h) “Change in Control” has the meaning set forth in Section 14 of this Plan.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Common Shares” means the shares of common stock, without par value, of the
Company or any security into which such Common Shares may be changed by reason
of any transaction or event of the type referred to in Section 13 of this Plan.



--------------------------------------------------------------------------------

(k) “Company” means STERIS Corporation, an Ohio corporation and its successors.

(l) “Covered Employee” means a Participant who is, or is determined by the Board
to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).

(m) “Date of Grant” means the date specified by the Board or, in the case of
awards permitted to be granted hereunder by the Chief Executive Officer or his
delegatee or delegatees, by the Chief Executive Officer or such delegatee or
delegatees, on which a grant of Option Rights, Appreciation Rights, Performance
Shares, Performance Units or other awards contemplated by Section 10 of this
Plan, or a grant or sale of Restricted Stock, Restricted Stock Units, or other
awards contemplated by Section 10 of this Plan will become effective (which date
will not be earlier than the date on which the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, takes action with respect
thereto).

(n) “Detrimental Activity” means, in the case of any Participant who is a
Non-Employee Director or former Non-Employee Director, such activity, if any, as
may be specified as a “Detrimental Activity” in any applicable Evidence of Award
of such Participant and, in the case of any Participant who is an Employee or
former Employee, any of the following activities:

 

  (i) Without the prior written consent of the Company, performing, either
directly or indirectly, any advisory or consulting services for, operating or
investing in (other than not more than one percent of the stock in a
publicly-held corporation that is traded on a recognized securities exchange or
over-the-counter), being employed by or an independent contractor of, or being a
director, partner, or officer of, or otherwise becoming associated with in any
capacity, any person, firm, corporation, partnership, proprietorship, or other
entity that develops, manufactures, assembles, sells, distributes, or performs
products, systems, or services in competition with any products, systems, or
services developed, manufactured, assembled, sold, distributed, or performed by
the Company or a Subsidiary.

 

  (ii) Without the prior written consent of the Company, directly or indirectly,
inducing or attempting to induce any employee, agent or other representative or
associate of the Company or a Subsidiary to terminate his, her or its
relationship with the Company or a Subsidiary or interfering with the
relationship between the Company or a Subsidiary and any of its employees,
agents, representatives, suppliers, customers, or distributors.

 

  (iii) Disclosing to anyone outside the Company or a Subsidiary, or using in
other than the Company’s or a Subsidiary’s business, without prior written
authorization from the Company, any confidential data, marketing strategies
(including customer lists), invention records, trade secrets, and other
confidential information of the Company or a Subsidiary, including,

 

2



--------------------------------------------------------------------------------

       without limitation, information regarding customers, finances, or
personnel, or concerning the products, systems, and services researched,
developed, manufactured, assembled, sold, distributed, or performed by the
Company or otherwise concerning the business or affairs of the Company or a
Subsidiary, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries.

 

  (iv) An activity that results in a termination for Cause. Termination for
“Cause” means a termination:

 

  (A) due to the Participant’s willful and continuous gross neglect of his or
her duties for which he or she is employed,

 

  (B) due to an act of dishonesty on the part of the Participant resulting or
intended to result, directly or indirectly, in his or her material personal gain
or enrichment at the expense of the Company or a Subsidiary,

 

  (C) due to an act of theft in connection with the Participant’s employment
with the Company or a Subsidiary,

 

  (D) due to any unauthorized disclosure of confidential information belonging
to the Company or a Subsidiary, including but not limited to any disclosure in
violation of Section 2(l)(iii) hereof, or

 

  (E) due to any material violation of any provisions of any Company policy or
of any agreement with Company or any Subsidiary.

(v) Such other activity as may be specified as constituting, or defined to be,
“Detrimental Activity” in the applicable Evidence of Award.

(vi) Any other conduct or act determined to be injurious, detrimental or
prejudicial to any business, strategy, personnel, reputation or other
significant interest of the Company or any Subsidiary unless the Participant
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company.

(o) “Director” means a member of the Board of Directors of the Company.

(p) “Effective Date” means the date on which this Plan is first approved by the
shareholders of the Company.

(q) “Employee” means any individual employed by the Company or any Subsidiary.

(r) “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence that sets forth the terms and
conditions of the

 

3



--------------------------------------------------------------------------------

award granted and that is approved by the Board or, in the case of awards
permitted to be granted hereunder by the Chief Executive Officer or his
delegatee or delegatees, if applicable, approved by such person. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, with the approval of the Board, need not be
signed by a representative of the Company or a Participant.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(t) “Extended Exercise Period” has the meaning specified in Section 11(b)(i)(B).

(u) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 or Section 9 of this Plan that is not granted in tandem
with an Option Right.

(v) “Good Standing” has the meaning specified in Section 11(b)(ii).

(w) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

(x) “Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of the Company and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

(y) “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board or, in the case of awards permitted to be granted hereunder by the Chief
Executive Officer or his delegatee or delegatees, Option Rights, Appreciation
Rights, Restricted Stock, Restricted Stock Units, dividend equivalents and other
awards pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, segment, business unit, team,
division, department, region or function within the Company or Subsidiary for
which the Participant provides service. The Management Objectives may be made
relative to the performance of other companies, businesses or industries in
respect of which the Participant provides service. The Management Objectives
applicable to any award to a Covered Employee that is designated by the Board as
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code will be based on specified levels
of or growth in one or more of the following criteria:

 

4



--------------------------------------------------------------------------------

(i)   Cash flow (including free cash flow) (ii)   Cost of capital (iii)   Cost
reduction (iv)   Customer service (v)   Debt reduction or leverage ratio (vi)  
Earnings and earnings growth (including earnings per share and earnings before
interest and taxes (“EBIT”) and earnings before interest, taxes, depreciation
and amortization (“EBITDA”)) (vii)   Economic value added (viii)   Total
shareholder return and improvement of shareholder return (ix)   Inventory
management (x)   Margins, including, but not limited to, gross margin, EBIT,
EBITDA and net income (xi)   Market share (xii)   Market value added (xiii)  
Net income (xiv)   Productivity improvement (xv)   Profit after taxes (xvi)  
Project execution (xvii)   Quality (xviii)   Recruitment and development of
associates (xix)   Reduction of fixed costs (xx)   Return on assets (xxi)  
Return on equity (xxii)   Return on invested capital (xxiii)   Return on total
capital (xxiv)   Revenue and revenue growth (xxv)   Sales and sales growth
(xxvi)   Successful start-up of new facility (xxvii)   Successful acquisition,
divestiture or other special project (xxviii)   Unit volume (xxix)   Working
capital, including, but not limited to, inventory turns and days sales
outstanding

If the Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board or the Chief Executive Officer or his delegatee
or delegatees, as applicable, may in its, his, her or their discretion modify
such Management Objectives or the related levels of achievement, in whole or in
part, as the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, deems appropriate and equitable, except in the case
of an award to a Covered Employee that is designated by the Board as intended to
satisfy the requirements for “qualified performance-based compensation” under

 

5



--------------------------------------------------------------------------------

Section 162(m) of the Code where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code. In
such case, neither the Management Objectives nor the level or levels of
achievement with respect to such award shall be modified.

(z) “Market Value per Share” means, as of any particular date, the closing sales
price per share of the Common Shares as reported on the New York Stock Exchange
Composite Tape or, if not listed on such exchange, on any other national
securities exchange on which the Common Shares are listed. If there is no
regular trading market for such Common Shares, the Market Value per Share shall
be determined by the Board or, in the case of awards permitted to be made by the
Chief Executive Officer or his delegatee or delegatees, by the Chief Executive
Officer or such delegatee or delegatees.

(aa) “Non-Employee Director” means a person who is a “non-employee director” of
the Company within the meaning of Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Exchange Act.

(bb) “Nonqualified Stock Options” means Option Rights intended by the Board not
to qualify as “incentive stock options” under Section 422 of the Code.

(cc) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(dd) “Option Expiration Date” means the date selected by the Board or, in the
case of awards permitted to be made by the Chief Executive Officer or his
delegatee or delegatees, by the Chief Executive Officer or his delegatee or
delegatees, after which, except as provided in Section 11(d) in the case of the
death of the Participant to whom the Option Right was granted, the Option Right
may not be exercised.

(ee) “Option Price” means the purchase price payable on exercise of an Option
Right, which Option Price shall be specified in the Evidence of Award in respect
of the relevant Option Right, subject to adjustment pursuant to the provisions
hereof.

(ff) “Option Right” means the right to purchase Common Shares upon exercise of
an option granted pursuant to Section 4 or Section 9 of this Plan.

(gg) “Participant” means a person who is selected or designated to receive
benefits under this Plan pursuant to the provisions hereof and who is at the
time an officer or other key employee of the Company or any one or more of its
Subsidiaries, or who has agreed to commence serving in any of such capacities
within 90 days of the Date of Grant, and also includes each Non-Employee
Director who receives Common Shares or an award of Option Rights, Appreciation
Rights, Restricted Stock, Restricted Stock Units or other awards under this
Plan.

(hh) “Participant’s Representative” means (i) in the case of a deceased
Participant, the Participant’s executor or administrator or, if the deceased
Participant’s estate is exempt from or not otherwise subject to administration,
the person or persons to whom the Participant’s rights under any Option Rights
have been transferred by will or

 

6



--------------------------------------------------------------------------------

the laws of descent and distribution, and (ii) in the case of a disabled or
incapacitated Participant, the Participant’s attorney-in-fact or legal guardian.

(ii) “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.

(jj) “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.

(kk) “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 or such other value as is determined by the Board or the Chief
Executive Officer or his delegate or delegatees awarded pursuant to Section 8 of
this Plan.

(ll) “Plan” means this STERIS Corporation Long-Term Incentive Plan, as may be
amended from time to time.

(mm) “Qualifying Retirement” has the meaning specified in Section 11(b)(iii) of
this Plan.

(nn) “Restricted Stock” means Common Shares granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired.

(oo) “Restricted Stock Unit” means an award of the right to receive Common
Shares or cash at the end of a specified period made pursuant to Section 7 or
Section 9 of this Plan.

(pp) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 or Section 9 of this
Plan.

(qq) “Service Termination Date” means (i) with respect to an Employee, the first
date on which, as of the end of the day, the Employee is no longer employed by
the Company or any Subsidiary and (ii) with respect to a Director who is a
Non-Employee Director, the first date on which, as of the end of the day, the
Non-Employee Director ceases to serve as a Director. References in the Plan to a
Participant’s “service” shall be deemed to be, with respect to an Employee, to
the Employee’s employment with the Company or a Subsidiary, and with respect to
a Director who is a Non-Employee Director, to the Director’s service on the
Board.

(rr) “Spread” means the excess of the Market Value per Share on the date when an
Option Right or Appreciation Right is exercised over the Option Price or Base
Price provided for in the related Option Right or Free-Standing Appreciation
Right, respectively.

 

7



--------------------------------------------------------------------------------

(ss) “Subsidiary” means a corporation, company or other entity (i) at least 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

(tt) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 or Section 9 of this Plan that is granted in tandem with an Option
Right.

(uu) “Voting Stock” means securities entitled to vote generally in the election
of directors.

3. Shares Available Under the Plan.

(a) Maximum Shares Available Under Plan.

 

  (i) Subject to adjustment as provided in Section 13 of this Plan, the number
of Common Shares that may be issued or transferred (A) upon the exercise of
Option Rights or Appreciation Rights, (B) in payment of Restricted Stock and
released from substantial risks of forfeiture thereof, (C) as Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards contemplated by Section 10 of this Plan, or (F) in payment
of dividend equivalents paid with respect to awards made under the Plan will not
exceed in the aggregate Six Million Six Hundred Thousand (6,600,000) Common
Shares. In addition to the Common Shares authorized by the preceding sentence,
to the extent any award under the Plan otherwise terminates without the issuance
of some or all of the Common Shares underlying the award to a participant or if
any option under the Plan terminates without having been exercised in full, the
Common Shares underlying such award, to the extent of any such forfeiture or
termination, shall be available for future grant under the Plan and credited
toward the Plan limit. Such shares may be shares of original issuance or
treasury shares or a combination of the foregoing.

 

  (ii) The total number of shares available under the Plan as of a given date
shall not be reduced by any shares relating to prior awards that have expired or
have been forfeited or cancelled. Notwithstanding anything to the contrary
contained herein: (A) the number of Common Shares tendered or otherwise used in
payment of the Option Price of a Option Right shall nonetheless reduce the
aggregate plan limit described above; (B) the number of

 

8



--------------------------------------------------------------------------------

       Common Shares withheld by the Company to satisfy the tax withholding
obligation shall reduce the aggregate plan limit described above; and (C) the
number of Common Shares covered by an Appreciation Right, to the extent that it
is exercised and settled in Common Shares, and whether or not shares are
actually issued to the participant upon exercise of the right, shall be
considered issued or transferred pursuant to the Plan. In the event that the
Company repurchases shares with Option Right proceeds, those shares will not be
added to the aggregate plan limit described above.

(b) Life of Plan Limits. Notwithstanding anything elsewhere in this Plan to the
contrary, but subject as well to the other limitations contained in this
Section 3 and subject to adjustment as provided in Section 13 of this Plan:

 

  (i) The aggregate number of Common Shares actually issued or transferred by
the Company upon the exercise of Nonqualified Stock Options or Incentive Stock
Options (after taking into account forfeitures and cancellations) shall not
exceed Five Million (5,000,000) Common Shares.

 

  (ii) The aggregate number of Common Shares issued as Restricted Stock and
Restricted Stock Units (after taking into account any forfeitures and
cancellations) shall not exceed One Million Six Hundred Thousand
(1,600,000) Common Shares.

 

  (iii) The aggregate number of Common Shares issued as Performance Shares and
Performance Units and other awards under Section 10 of this Plan (after taking
into account any forfeitures and cancellations) shall not exceed One Million Six
Hundred Thousand (1,600,000) Common Shares.

(c) Individual Participant Limits. Notwithstanding anything elsewhere in this
Plan to the contrary, but subject as well to the other limitations contained in
this Section 3 and subject to adjustment as provided in Section 13 of this Plan:

 

  (i) No Participant will be granted Option Rights or Appreciation Rights, in
the aggregate, for more than One Million (1,000,000) Common Shares during any
calendar year.

 

  (ii) No Participant will be granted Restricted Stock or Restricted Stock Units
that specify Management Objectives, Performance Shares, Performance Units or
other awards under Section 10 of this Plan, in the aggregate, for more than Five
Hundred Thousand (500,000) Common Shares (or, in the case of Performance Units,
the cash equivalent thereof based on the Market Value per Share as of the Date
of Grant) during any calendar year.

4. Option Rights. The Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant will be subject to all of the
requirements contained in, and may contain such provisions as are authorized by,
the following provisions:

 

9



--------------------------------------------------------------------------------

(a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.

(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee having a value at the time of exercise equal
to the total Option Price, (iii) by a combination of such methods of payment, or
(iv) by such other methods as may be approved by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable.

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable. A grant of Option Rights
may provide for the earlier exercise of such Option Rights in the event of the
retirement, death or disability of a Participant. Unless otherwise provided in
the relevant Evidence of Award, each grant of Option Rights shall become
immediately exercisable upon a Change in Control.

(g) Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

(i) The exercise of an Option Right will result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan that was granted therewith.

(j) Except as otherwise provided herein or in an Evidence of Award, no Option
Right will be exercisable more than 10 years from the Date of Grant.

(k) Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to this Plan and shall contain such terms and

 

10



--------------------------------------------------------------------------------

provisions, consistent with this Plan, as the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, may approve.

5. Appreciation Rights.

(a) The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may also authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Board or
the Chief Executive Officer or his delegatee or delegatees, as applicable, which
will be expressed as a percentage of the Spread (not exceeding 100 percent) at
the time of exercise. Tandem Appreciation Rights may be granted at any time
prior to the exercise or termination of the related Option Rights; provided,
however, that a Tandem Appreciation Right awarded in relation to an Incentive
Stock Option must be granted concurrently with such Incentive Stock Option. A
Free-Standing Appreciation Right will be a right of the Participant to receive
from the Company an amount determined by the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, which will be expressed
as a percentage of the Spread (not exceeding 100 percent) at the time of
exercise.

(b) Each grant of Appreciation Rights will be subject to all of the requirements
contained in, and may contain such provisions as are authorized by, the
following provisions:

 

  (i) Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may either grant to the Participant or retain in the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, the right to elect among those alternatives.

 

  (ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.

 

  (iii) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

 

  (iv) Any grant may specify that such Appreciation Right may be exercised only
in the event of, or earlier in the event of, the retirement, death or disability
of a Participant. Unless otherwise provided in the relevant Evidence of Award,
each grant of Appreciation Rights shall become immediately exercisable upon a
Change in Control.

 

  (v) Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition of the exercise of such Appreciation Rights.

 

11



--------------------------------------------------------------------------------

  (vi) Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, identify
the related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, may approve.

(c) Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.

(d) Regarding Free-Standing Appreciation Rights only:

 

  (i) Each grant will specify in respect of each Free-Standing Appreciation
Right a Base Price, which may not be less than the Market Value per Share on the
Date of Grant;

 

  (ii) Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and

 

  (iii) Except as otherwise provided herein or in an Evidence of Award, no
Free-Standing Appreciation Right granted under this Plan may be exercised more
than 10 years from the Date of Grant.

6. Restricted Stock. The Board or the Chief Executive Officer or his delegatee
or delegatees, as applicable, may also authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale will be subject to all of the
requirements contained in, and may contain such provisions as are authorized by,
the following provisions:

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable,

 

12



--------------------------------------------------------------------------------

at the Date of Grant and may provide for the earlier lapse of such substantial
risk of forfeiture as provided in Section 6(e) below or in the event of the
retirement, death or disability of a Participant. Unless otherwise provided in
the relevant Evidence of Award, all substantial risks of forfeiture or
restrictions on transfer applicable to any grant of Restricted Stock shall lapse
and terminate upon a Change in Control.

(d) Each such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board or the Chief Executive Officer or his delegatee
or delegatees, as applicable, at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e) Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is below, at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.

(f) Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award.

(g) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may approve. Unless otherwise directed by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares.

7. Restricted Stock Units. The Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, may also authorize the granting or sale
of Restricted Stock Units to Participants. Each such grant or sale will be
subject to all of the requirements contained in, and may contain such provisions
as are authorized by, the following provisions:

(a) Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, may

 

13



--------------------------------------------------------------------------------

specify. Each grant that specifies Management Objectives may further specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of shares of Restricted
Stock Units on which restrictions will terminate if performance is at or above
the minimum level, but falls short of full achievement of the specified
Management Objectives. In addition, any grant of such Restricted Stock Units
will further specify that, before the termination or early termination of
restrictions applicable to such Restricted Stock Units, the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, must determine
that the Management Objectives have been satisfied.

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

(c) If the Restriction Period lapses only by the passage of time, each such
grant or sale will be subject to a Restriction Period, as determined by the
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, at the Date of Grant, and may provide for the earlier lapse or other
modification of such Restriction Period in the event of the retirement, death or
disability of a Participant. Unless otherwise provided on the relevant Evidence
of Award, the Restriction Period applicable to any grant of Restricted Stock
Units shall lapse and terminate upon a Change in Control.

(d) During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them, but the Board
or the Chief Executive Officer or his delegatee or delegatees, as applicable,
may at the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current or deferred or contingent basis,
either in cash or in additional Common Shares.

(e) Each grant or sale will specify the time and manner of payment of the
Restricted Stock Units that have been earned. Any grant or sale may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, the right to elect among those
alternatives.

(f) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, may approve.

8. Performance Shares and Performance Units. The Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable, may also authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant will be subject to all of the requirements
contained in, and may contain such provisions as are authorized by, the
following provisions:

 

14



--------------------------------------------------------------------------------

(a) Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of an award to a Covered Employee that is
designated by the Board as intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.

(b) The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time as will be determined by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, at the time of
grant, which may be subject to earlier lapse or other modification in the event
of the retirement, death or disability of a Participant. Unless otherwise
provided in the relevant Evidence of Award, the Performance Period applicable to
any grant of Performance Shares or Performance Units shall lapse and terminate,
and the Management Objectives applicable thereto shall be treated as having been
achieved, upon a Change in Control.

(c) Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a level or levels of achievement and will set forth a formula for
determining the number of Performance Shares or Performance Units that will be
earned if performance is at or above the minimum level or levels, but falls
short of full achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board or
the Chief Executive Officer or his delegatee or delegatees, as applicable, must
determine that the Management Objectives have been satisfied.

(d) Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, the right to elect among those
alternatives.

(e) Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, at the Date of
Grant. Any grant of Performance Units may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, at the Date of Grant.

(f) The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may at the Date of Grant of Performance Shares, provide for the
payment of

 

15



--------------------------------------------------------------------------------

dividend equivalents to the holder thereof on either a current or deferred or
contingent basis, either in cash or in additional Common Shares.

(g) Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, may approve.

9. Awards to Non-Employee Directors. The Board may, from time to time and upon
such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of Option Rights, Appreciation Rights or other awards
contemplated by Section 10 of this Plan and may also authorize the grant or sale
of Common Shares, Restricted Stock or Restricted Stock Units to Non-Employee
Directors. Each grant of an award to a Non-Employee Director will be upon such
terms and conditions as approved by the Board and will be evidenced by an
Evidence of Award in such form as will be approved by the Board. Each grant will
specify in the case of an Option Right an Option Price per share, and in the
case of a Free-Standing Appreciation Right, a Base Price per share, which will
not be less than the Market Value per Share on the Date of Grant. Except as
otherwise provided herein or in the applicable Evidence of Award, each Option
Right and Free-Standing Appreciation Right granted under the Plan to a
Non-Employee Director will expire not more than 10 years from the Date of Grant
and will be subject to earlier termination as hereinafter provided. If a
Non-Employee Director subsequently becomes an employee of the Company or a
Subsidiary while remaining a member of the Board, any award held under this Plan
by such individual at the time of such commencement of employment will not be
affected thereby. Non-Employee Directors, pursuant to this Section 9, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees, chairman and committee chair fees or other fees in grants of awards
pursuant to the preceding provisions or in Common Shares in lieu of cash.

10. Other Awards.

(a) The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Common
Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, affiliates or other business units thereof or any
other factors designated by the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, and awards valued by reference to the
book value of Common Shares or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. The
Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, shall determine the terms and conditions of such awards. Common
Shares delivered pursuant to an award in the nature of a purchase right granted
under this Section 10 shall be purchased for such consideration, paid for at
such time, by such methods, and in such forms, including,

 

16



--------------------------------------------------------------------------------

without limitation, cash, Common Shares, other awards, notes or other property,
as the Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, shall determine.

(b) Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 10 of this Plan.

(c) The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may grant Common Shares as a bonus, or may grant other awards in
lieu of obligations of the Company or a Subsidiary to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Board or the Chief Executive
Officer or his delegatee or delegatees, as applicable.

11. Termination of Service. After a Participant’s Service Termination Date,
unless otherwise provided in the relevant Evidence of Award, the rules set forth
in this Section 11 shall apply. All factual determinations with respect to the
termination of a Participant’s service that may be relevant under this
Section 11 shall be made by the Board in its sole discretion or by such other
person as may be authorized to make such determination pursuant to the
provisions hereof, or by the person or persons to whom such authority has been
delegated pursuant to the provisions hereof, in his, her or their sole
discretion.

(a) Termination Other Than Upon Qualifying Retirement, Death or Disability or
for Cause. Upon any termination of a Participant’s service for any reason other
than the Participant’s Qualifying Retirement, disability, or death or, in the
case of Participants who are Employees, other than for Cause:

 

  (i) Unless otherwise provided in the relevant Evidence of Award, the
Participant shall have the right during the period ending three months after the
Service Termination Date, but not later than the Option Expiration Date or
Appreciation Right Expiration Date, as applicable, to exercise any Option Rights
and Appreciation Rights that were outstanding on the Service Termination Date,
if and to the same extent as those Option Rights and Appreciation Rights were
exercisable by the Participant on the Service Termination Date;

 

  (ii) Unless otherwise provided in the relevant Evidence of Award, in the case
of any Restricted Stock for which the Participant paid an Acquisition Price, the
Participant shall offer for resale at the Acquisition Price to the Company each
Common Share of Restricted Stock held by the Participant at the Service
Termination Date with respect to which, as of that date, any restrictions,
conditions, or contingencies have not lapsed; and

 

  (iii) Unless otherwise provided in the relevant Evidence of Award, the
Participant shall forfeit each (A) Common Share of Restricted Stock for which
the Participant did not pay an Acquisition Price, (B) Restricted Stock Unit,
(C) Performance Share, (D) Performance Unit, and/or (E) other award

 

17



--------------------------------------------------------------------------------

       granted pursuant to Section 10 hereof, in each case with respect to
which, as of the Participant’s Service Termination Date, any restrictions,
conditions, or contingencies have not lapsed.

(b) Qualifying Retirement. Upon a Participant’s Qualifying Retirement (as
defined below):

 

  (i) Unless otherwise provided in the relevant Evidence of Award and so long as
the Participant remains in “Good Standing” (as defined below):

 

  (A) Option Rights and Appreciation Rights granted under an Evidence of Award,
to the extent not already vested at the date of retirement, will continue to
vest as though the Participant remained in the service of the Company or a
Subsidiary through the fifth anniversary of the date of retirement;

 

  (B) The Participant will be entitled to exercise vested Option Rights and
Appreciation Rights granted under the relevant Evidence of Award from time to
time on any date during the period (the “Extended Exercise Period”) that begins
on the date of retirement and ends on the first to occur of (xxx) the expiration
date of the relevant award, and (xxxi) the fifth anniversary of the date of
retirement;

 

  (C) If, at any time during the Extended Exercise Period, the Participant fails
to remain in Good Standing, any Option Rights and Appreciation Rights granted
under the relevant Evidence of Award that are then outstanding and held by the
Participant shall be forfeited and of no force or effect;

 

  (D) If the Participant dies during the Extended Exercise Period and while in
Good Standing, the Option Rights and Appreciation Rights granted under the
Evidence of Award will thereafter be exercisable to the same extent and at the
same times (for so long and only so long after the Participant’s death) as if
the Participant had continued in the service of the Company through the date of
the Participant’s death; and

 

  (E) The Participant’s rights under awards of Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and other awards granted
pursuant to Section 10 hereof shall be determined as though the Participant
remained in the service of the Company through the end of the Extended Exercise
Period (or, if the Participant dies during the Extended Exercise Period, through
the date of the Participant’s death).

 

  (ii) For the purposes of this Section 11, a Participant will cease to remain
in “Good Standing” during his or her Extended Exercise Period if he or she
engages or has engaged in any Detrimental Activity or commits or has

 

18



--------------------------------------------------------------------------------

       committed a material violation of any applicable provision of any Company
policy or of any Evidence of Award or other agreement with the Company or a
Subsidiary or if, at any time during the Extended Exercise Period, he or she
otherwise acts in a manner detrimental to the interests of the Company or any of
its Subsidiaries, including but not limited to, in the case of a Participant who
is a Non-Employee Director, directly or indirectly materially competing with the
Company or any of its Subsidiaries.

 

  (iii) For the purposes of this Section 11, “Qualifying Retirement” means that
a Participant terminates service with the Company (A) with the consent of or
under guidelines approved by the Board, or the Chief Executive Officer or his
delegatee or delegatees, if applicable pursuant to Section 12(d) of this Plan,
without having engaged in any Detrimental Activity, (B) before the expiration
date of the relevant award, (C) after having attained age 55, and (D) after
having been in the service of the Company for at least five consecutive years.
Unless otherwise determined by the Board or the Chief Executive Officer or his
delegatee or delegatees, as applicable, the Participant will be deemed to have
“been in the service of the Company for at least five consecutive years” only if
the Participant was in the active service of the Company and/or one or more
Subsidiaries, on a full-time basis in the case of a Participant who is an
Employee, throughout the five year period ending on the Service Termination
Date.

(c) Termination Due to Disability. Upon any termination of a Participant’s
service due to disability:

 

  (i) Unless otherwise provided in the relevant Evidence of Award, the
Participant, or the Participant’s Representative, shall have the right (1) to
exercise, from time to time during the period ending one year after the Service
Termination Date, but not later than the Option Expiration Date or Appreciation
Right Expiration Date, as applicable, any Nonqualified Stock Options and
Appreciation Rights that were outstanding on the Service Termination Date, if
and to the same extent those Option Rights and Appreciation Rights were
exercisable by the Participant on the Service Termination Date, and (2) to
exercise, from time to time during the period ending one year after the Service
Termination Date, but not later than the Option Expiration Date, any Incentive
Stock Options that were outstanding on the Service Termination Date, if and to
the same extent as those Option Rights were exercisable by the Participant on
the Service Termination Date (even though exercise of the Incentive Stock Option
more than three months after the Service Termination Date may cause the Option
Right to fail to qualify for Incentive Stock Option treatment under the Code);

 

  (ii) Unless otherwise provided in the relevant Evidence of Award, in the case
of any Restricted Stock for which the Participant paid an Acquisition Price, the
Participant, or the Participant’s Representative, shall offer for resale at the
Acquisition Price to the Company each Common Share of Restricted Stock held by
the Participant at the Service Termination Date with respect

 

19



--------------------------------------------------------------------------------

       to which, as of that date, any restrictions, conditions, or contingencies
have not lapsed; and

 

  (iii) Unless otherwise provided in the relevant Evidence of Award, the
Participant shall forfeit each (A) Common Share of Restricted Stock for which
the participant did not pay an Acquisition Price, (B) Restricted Stock Unit,
(C) Performance Share, (D) Performance Unit, and/or (E) other award granted
pursuant to Section 10 hereof, in each case with respect to which, as of the
Participant’s Service Termination Date, any restrictions, conditions, or
contingencies have not lapsed.

(d) Death of an Employee. Upon the death of a Participant while in the service
of the Company or any Subsidiary or within any of the periods referred to in any
of Sections 11(a), 11(b), or 11(c):

 

  (i) Unless otherwise provided in the relevant Evidence of Award (in which a
different period of extension of the Option Expiration Date or Appreciation
Right Expiration Date, as applicable, in the event of the death of the
Participant may be specified), if the Option Expiration Date or Appreciation
Right Expiration Date, as applicable, of any Nonqualified Stock Option or
Appreciation Right that had not expired before the Participant’s death would
otherwise expire before the first anniversary of the Participant’s death, that
Option Expiration Date or Appreciation Right Expiration Date, as applicable,
shall automatically be extended to the first anniversary of the Participant’s
death;

 

  (ii) Unless otherwise provided in the relevant Evidence of Award, any Option
Rights and Appreciation Rights that are outstanding on the date of the
Participant’s death shall become immediately exercisable in full and the
Participant’s Representative shall have the right to exercise any or all of
those Option Rights and Appreciation Rights in accordance with Section 4(f) (as
to any Option Rights) or Section 5(b) (as to any Appreciation Rights), from time
to time during the period ending on the first anniversary of the Participant’s
death.

 

  (iii) Unless otherwise provided in the relevant Evidence of Award, the
restrictions, conditions, or contingencies on any (A) Restricted Stock,
(B) Restricted Stock Units, (C) Performance Shares, (D) Performance Units,
and/or (E) any other award granted pursuant to Section 10 hereof held by the
Participant at the date of death shall be modified in such manner as the Board
or the Chief Executive Officer or his delegatee or delegatees, as applicable,
may specify to give the Participant’s Representative the benefit of those awards
through that date.

(e) Termination for Cause. Upon any termination of service for Cause of a
Participant who is an Employee, and unless otherwise provided in the relevant
Evidence of Award:

 

20



--------------------------------------------------------------------------------

  (i) All of the Participant’s rights with respect to unexercised Option Rights
and Appreciation Rights shall expire immediately before the Service Termination
Date;

 

  (ii) In the case of any Restricted Stock for which the Participant paid an
Acquisition Price, the Participant shall offer for resale at the Acquisition
Price to the Company all Restricted Stock held by the Participant at the Service
Termination Date with respect to which, as of that date, any restrictions,
conditions, or contingencies have not lapsed; and

 

  (iii) The Participant shall forfeit all (A) Common Shares of Restricted Stock
for which the Participant did not pay an Acquisition Price, (B) Restricted Stock
Units, (C) Performance Shares, (D) Performance Units and (E) any other awards
granted pursuant to Section 10 hereof, in each case with respect to which, as of
the Participant’s Service Termination Date, any restrictions, conditions, or
contingencies have not lapsed.

For the avoidance of doubt, the provisions of this Section 11(e) do not apply to
any Participant who was a Non-Employee Director immediately prior to his or her
Service Termination Date.

12. Administration of the Plan.

(a) Except as set forth in Section 12(d) of this Plan, this Plan will be
administered by the Board of Directors of the Company, which may from time to
time delegate all or any part of its authority under this Plan to the
Compensation and Corporate Governance Committee of the Board of Directors of the
Company or any other Committee of the Board of Directors of the Company (or a
subcommittee thereof), as constituted from time to time.

(b) The interpretation and construction by the Board, or the Chief Executive
Officer or his delegatee or delegatees, if applicable, of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other awards pursuant to Section 10 of
this Plan and any determination by the Board, or the Chief Executive Officer or
his delegatee or delegatees, if applicable, pursuant to any provision of this
Plan or of any such agreement, notification or document, will be final and
conclusive.

(c) The Board may delegate to one or more of its members or to one or more
officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Board or any
person to whom duties or powers have been delegated as aforesaid, may employ one
or more persons to render advice with respect to any responsibility the Board or
such person may have under the Plan. The Board may, by resolution, authorize the
Chief Executive Officer (or his delegatee or delegatees) to do one or both of
the following on the same basis as the Board: (i) designate employees to be
recipients of awards under this Plan; (ii) determine the size

 

21



--------------------------------------------------------------------------------

of any such awards; provided, however, that (A) the Board shall not so delegate
such responsibilities for awards granted to an individual who is a Director or
an “officer” (as defined in Rule 16a-1(f) promulgated under the Exchange Act, or
in any successor to such rule) of the Company or any person subject to
Section 162(m) of the Code; and (B) the resolution providing for such
authorization sets forth the total number of Common Shares the Chief Executive
Officer (or his delegatee or delegatees) may grant; and (iii) the Chief
Executive Officer (or his delegatee or delegatees) shall report periodically to
the Board regarding the nature and scope of the awards granted pursuant to the
authority delegated.

(d) Notwithstanding anything to the contrary, other than Section 12(c) hereof to
which this Section 12(d) is subject, all interpretations, conclusions or
determinations with respect to any provisions of this Plan or of any related
agreement, notification or document, and all factual determinations, including
but not limited to determinations made pursuant to Sections 11 and 15 of this
Plan and determinations regarding “Cause” and “Detrimental Activity” and “Good
Standing” and “Qualifying Retirement” (i) shall be made by the Board, with
respect to the Chief Executive Officer, all other “officers” (as defined in Rule
16a-1(f) promulgated under the Exchange Act, or in any successor to such rule),
all persons subject to Section 162(m) of the Code and all Directors; provided,
however, that any Director whose specific rights under the Plan are the subject
of any interpretation, conclusion or determination by the Board shall not take
part in or contribute to such interpretation, conclusion or determination, and
(ii) with respect to all Participants other than the individuals described in
clause (i) of this sentence, shall be made by the Board or by the Chief
Executive Officer or his delegatee or delegatees; provided, however, that in the
event of any conflict between a determination made by the Board and a
determination made by the Chief Executive Officer or his delegatee or
delegatees, the determination of the Board shall control.

13. Adjustments. The Board may make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
awards granted pursuant to Section 10 hereof, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, and in the kind
of shares covered thereby, as the Board, in its sole discretion may determine is
equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any merger, consolidation,
spin-off, split- off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (including cash), if any, as it may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced. The Board may also make or
provide for such adjustments in the numbers of shares specified in Section 3 of
this Plan as the Board in its sole discretion, exercised in good faith, may
determine is appropriate to reflect any transaction or event

 

22



--------------------------------------------------------------------------------

described in this Section 13; provided, however, that any such adjustment to the
number specified in Section 3(b)(i) will be made only if and to the extent that
such adjustment would not cause any option intended to qualify as an Incentive
Stock Option to fail so to qualify.

14. Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, in an Evidence of Award made under this Plan, a
“Change in Control” shall be deemed to have occurred upon the occurrence of any
of the following events:

(a) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

 

  (i) for purposes of this Section 13(a), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (i), (ii) and
(iii) of Section 14(c) below;

 

  (ii) if any Person is or becomes the beneficial owner of 25% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction described in clause (A) of Section 14(a)(i) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;

 

  (iii) a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 25% or more of the Voting Stock of the
Company as a result of a reduction in the number of shares of Voting Stock of
the Company outstanding pursuant to a transaction or series of transactions that
is approved by a majority of the Incumbent Directors unless and until such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than as a result

 

23



--------------------------------------------------------------------------------

       of a stock dividend, stock split or similar transaction effected by the
Company in which all holders of Voting Stock are treated equally; and

 

  (iv) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 25% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person beneficially owns less than 25%
of the Voting Stock of the Company, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or

(b) a majority of the Board ceases to be comprised of Incumbent Directors; or

(c) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (i) the Voting Stock of the Company
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 50% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (other than the Company, such entity resulting
from such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 25%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and (iii) at least
a majority of the members of the Board of Directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (i), (ii) and (iii) of Section 14(c).

15. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during service with the Company or a Subsidiary or within a
period of two years (or such other period as may be specified in the Evidence of
Award) after termination of such service, shall engage in any Detrimental
Activity, and the Board, or the Chief Executive Officer or his delegatee or
delegatees, if applicable, shall so find, forthwith upon notice of such finding,
the Participant shall:

(a) Forfeit any award granted under the Plan then held by the Participant;

 

24



--------------------------------------------------------------------------------

(b) In the sole and complete discretion of the Company, return to the Company,
in exchange for payment by the Company of any amount actually paid therefor by
the Participant, all Common Shares that the Participant has not disposed of that
were offered, acquired or paid out pursuant to or in connection with this Plan
within a period of two years (or such longer period as may be specified in an
Evidence of Award) prior to the date of the commencement of such Detrimental
Activity or during or after the Detrimental Activity; and

(c) In the sole and complete discretion of the Company, with respect to any
Common Shares so acquired or paid out that the Participant has disposed of
within a period of two years (or such longer period as may be specified in an
Evidence of Award) prior to the date of the commencement of such Detrimental
Activity or during or after such Detrimental Activity, pay to the Company in
cash the difference between:

 

  (i) Any amount actually paid therefor by the Participant pursuant to this
Plan, and

 

  (ii) The Market Value per Share of the Common Shares on the date the Common
Shares were acquired or paid out.

(d) To the extent that such amounts are not paid to the Company, the Company may
set off the amounts so payable to it against any amounts that may be owing from
time to time by the Company or a Subsidiary to the Participant, whether as
wages, retainer fees, deferred compensation or vacation pay or in the form of
any other benefit or for any other reason.

The remedies set forth in this Section 15 in the event that a Participant
engages in a Detrimental Activity shall be in addition to any and all other
remedies that the Company may have against the Participant in that event and
shall not be deemed exclusive remedies.

16. Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board or the Chief Executive Officer
or his delegatee or delegatees, as applicable, may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable, may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in

 

25



--------------------------------------------------------------------------------

effect unless this Plan could have been amended to eliminate such inconsistency
without further approval by the shareholders of the Company.

17. Transferability.

(a) Except as otherwise determined by the Board or the Chief Executive Officer
or his delegatee or delegatees, as applicable, no Option Right, Appreciation
Right, Restricted Stock, Restricted Stock Unit, Performance Share, Performance
Unit, award contemplated by Section 9 or 10 of this Plan, or dividend
equivalents paid with respect to awards made under the Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution and, in no event shall any such award granted under the Plan be
transferred for value. Except as otherwise determined by the Board or the Chief
Executive Officer or his delegatee or delegatees, as applicable, Option Rights
and Appreciation Rights will be exercisable during the Participant’s lifetime
only by him or her or, in the event of the Participant’s legal incapacity to do
so, by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.

(b) The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Restriction
Period applicable to Restricted Stock Units or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer.

18. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board or the Chief Executive Officer or
his delegatee or delegatees, as applicable) may include relinquishment of a
portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Shares, and such Participant fails to make arrangements for the
payment of tax, the Company shall withhold such Common Shares having a value
equal to the amount required to be withheld. Notwithstanding the foregoing, when
a Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect, with
the Company’s approval, to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares required to be delivered to the
Participant, Common Shares having a value equal to the amount required to be
withheld (except in the case of Restricted Stock where an election under
Section 83(b) of the Code has been made), or by delivering to the Company other
Common Shares held by such Participant. The shares used for tax withholding will
be valued at an amount equal to the Market Value per Share of such

 

26



--------------------------------------------------------------------------------

Common Shares on the date the benefit is to be included in the Participant’s
income. In no event shall the Market Value per Share of the Common Shares to be
withheld and/or delivered pursuant to this Section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld. Participants shall also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.

19. Compliance with Section 409A of the Code.

(a) To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code. This Plan and
any grants made hereunder shall be administrated in a manner consistent with
this intent, and any provision that would cause this Plan or any grant made
hereunder to fail to satisfy Section 409A of the Code shall have no force and
effect unless and until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Participants). Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

(b) In order to determine for purposes of Section 409A of the Code whether a
Participant is in the service of a member of the Company’s controlled group of
corporations under Section 414(b) of the Code (or by a member of a group of
trades or businesses under common control with the Company under Section 414(c)
of the Code) and, therefore, whether the Common Shares that are or have been
purchased by or awarded under this Plan to the Participant are shares of
“service recipient” stock within the meaning of Section 409A of the Code:

 

  (i) In applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2) and (3), and

 

  (ii) In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses under common control with the Company for
purposes of Section 414(c) of the Code, the language “at least 50 percent” is to
be used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

20. Amendments.

(a) The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be

 

27



--------------------------------------------------------------------------------

approved by the shareholders of the Company in order to comply with applicable
law or the rules of the New York Stock Exchange or, if the Common Shares are not
traded on the New York Stock Exchange, the principal national securities
exchange upon which the Common Shares are traded or quoted, then, such amendment
will be subject to shareholder approval and will not be effective unless and
until such approval has been obtained.

(b) Neither the Board nor the Chief Executive Officer or his delegatee or
delegatees, as applicable, will, without the further approval of the
shareholders of the Company, authorize the amendment of any outstanding Option
Right or Appreciation Right to reduce the Option Price or Base Price, as
applicable. Furthermore, no Option Right or Appreciation Right will be cancelled
and replaced with awards having a lower Option Price or Base Price without
further approval of the shareholders of the Company. This Section 20(b) is
intended to prohibit the repricing of “underwater” Option Rights and
Appreciation Rights and will not be construed to prohibit the adjustments
provided for in Section 13 of this Plan.

(c) If permitted by Section 409A of the Code, in case of termination of service
by reason of death, disability or normal or early retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option Right or Appreciation Right not immediately exercisable in full,
or any shares of Restricted Stock as to which the substantial risk of forfeiture
or the prohibition or restriction on transfer has not lapsed, or any Restricted
Stock Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or any
other awards made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 17(b) of this Plan, the Board or the
Chief Executive Officer or his delegatee or delegatees, as applicable, may, in
its sole discretion, accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Performance Shares or Performance Units will be deemed to have been fully
earned or the time when such transfer restriction will terminate or may waive
any other limitation or requirement under any such award, except in the case of
an award to a Covered Employee that is designated by the Board as intended to
satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code.

(d) Subject to Section 20(b) hereof, the Board or the Chief Executive Officer or
his delegatee or delegatees, as applicable, may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively, except in
the case of an award to a Covered Employee that is designated by the Board as
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code where such action would result in
the loss of the otherwise available exemption of the award under Section 162(m)
of the Code. In such case, no modification of the Management Objectives or the
level or levels of achievement with respect to such award shall be made. Subject
to Section 13 above, no such amendment shall impair the rights of

 

28



--------------------------------------------------------------------------------

any Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.

21. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.

22. Effective Date; Effect on Existing Plans.

(a) This Plan will be effective as of the Effective Date.

(b) No grants will be made on or after the Effective Date under any of the
following plans: (i) STERIS Corporation 2002 Stock Option Plan; (ii) STERIS
Corporation 1998 Long-Term Incentive Stock Plan; (iii) STERIS Corporation 1997
Stock Option Plan; (iv) STERIS Corporation 1994 Equity Compensation Plan; and
(v) STERIS Corporation 1994 Nonemployee Directors Equity Compensation Plan.
Notwithstanding the foregoing, outstanding options and other awards granted
under the plans described in the preceding sentence will continue unaffected
following the Effective Date.

23. Miscellaneous Provisions.

(a) The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Board or the Chief Executive Officer or his delegatee
or delegatees, as applicable, may provide for the elimination of fractions or
for the settlement of fractions in cash.

(b) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

(c) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(d) No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(e) Absence on leave approved by a duly constituted officer of the Company shall
not be considered interruption or termination of service of any employee for any
purposes of this Plan or awards granted hereunder, except that no awards may be
granted to an employee while he or she is absent on leave.

 

29



--------------------------------------------------------------------------------

(f) No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.

(g) The Board or the Chief Executive Officer or his delegatee or delegatees, as
applicable, may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(h) If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended or
limited in scope to conform to applicable laws or, in the discretion of the
Board, it shall be stricken and the remainder of this Plan shall remain in full
force and effect.

 

30